Citation Nr: 1012925	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date prior to May 1, 2007 for 
the award of additional compensation benefits for the 
Veteran's second wife, as a dependent spouse.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to December 
1998, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the RO in Waco, Texas.  
A Board hearing was requested and scheduled, but the Veteran 
failed to report for such hearing.


FINDINGS OF FACT

1.  In his October 1998 Veterans' Application for 
Compensation or Pension (VA Form 21-526), the Veteran 
reported that he was currently married to "B."

2.  In a December 1998 rating decision, the RO granted 
service connection for several disabilities, and awarded a 
combined 30 percent disability rating, effective from 
December 2, 1998.

3.  In a January 1999 letter, the RO advised the Veteran 
that additional benefits had been included in his 
compensation for his spouse, and that he must tell VA 
promptly if there was any change in the number or status of 
his dependents. 

4.  The Veteran obtained a divorce from "B" on April 21, 
2000, and on May 25, 2000, he married "N."

5.  The Veteran did not inform VA of his divorce or 
remarriage until February 8, 2007.



CONCLUSION OF LAW

An earlier effective date of February 8, 2007, but no 
earlier, for the addition of "N." as the Veteran's dependent 
spouse is warranted.  38 U.S.C.A. §§ 5107, 5110(f), 5111 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, notice is not required because the law and not 
the evidence is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

Finally, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Analysis

The Veteran essentially contends that an effective date 
prior to May 1, 2007 should be assigned for the addition of 
his second wife to his award of VA compensation benefits.  
He asserts that since he married her on May 25, 2000, she 
should be added to his award as of that date.

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall 
be the last day of the month in which such marriage, 
annulment, divorce or death occurs.  38 U.S.C.A. § 
5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

The Board notes that the Veteran has been awarded both VA 
compensation and military retirement benefits.  Although the 
record does not contain a complete record of disbursements 
for military retirement benefits and any adjustments to VA 
compensation made by the RO, the Veteran has stated that the 
RO has decided to recover all payments of additional 
benefits for a spouse made since May 2000.  (See June 2007 
notice of disagreement.)  In effect, the RO has determined 
that an overpayment was created in this case, although the 
issue of the validity of any overpayment has not been 
appealed and is not currently before the Board.  

In October 1998, the RO received a VA Form 21-526 from the 
Veteran, in which he claimed service connection for various 
disabilities and reported that he was currently married to 
"B."

In a December 1998 rating decision, the RO granted service 
connection for several disabilities, and awarded a combined 
30 percent disability rating, effective from December 2, 
1998.  In a January 1999 letter, the RO advised the Veteran 
of his award of VA service-connected disability compensation 
benefits, and notified him that VA was also paying him 
additional benefits for his spouse, "B."  He was told that 
he must tell VA right away if there was any change in the 
status of his dependents.  In its letter, the RO also 
stated, "You must notify us immediately of any changes in 
your dependency.  Failure to do so in a timely manner may 
result in an overpayment of benefits which you will be 
required to pay back."

By a letter to the Veteran dated in February 2007, the RO 
asked him to complete an enclosed Declaration of Status of 
Dependents (VA Form 21-686c), including the dates and places 
of all marriages and terminations of marriages for him and 
his spouse.  He was also asked to submit a copy of the 
public record ending his previous marriages.

On February 8, 2007, the RO received a completed Status of 
Dependents Questionnaire from the Veteran, in which he 
identified his current wife as "N.," and listed the date of 
their marriage as May 25, 2000.

An April 2007 report of contact reflects that a VA employee 
telephoned the Veteran and asked him for information about 
his marriages.  He reported that he divorced "B." in April 
2000, and married "N." in May 2000.

On April 20, 2007, the RO received a completed VA Form 21-
686c from the Veteran, in which he reported that he divorced 
B. on April 21, 2000, and married N. on May 25, 2000.  He 
also provided information about N.'s prior marriages, and 
enclosed a copy of his own divorce decree from B., dated on 
April 21, 2000.

By a letter to the Veteran dated in June 2007, the RO 
informed him that B. had been retroactively removed from his 
award of VA compensation effective May 1, 2000 (the first 
day of the month following his divorce), and that N. had 
been added to his award effective May 1, 2007.  The Veteran 
was advised that he was being paid as a veteran with one 
dependent.  

In written statements dated in June and October 2007, the 
Veteran appealed for an earlier effective date for the 
addition of "N." to his award.  He essentially contended 
that he notified the Department of Defense in May 2000 of 
his divorce and remarriage, and assumed that such notice was 
automatically forwarded to VA.  He contended that VA and 
military personnel did not advise him that he needed to 
inform VA directly.  He asserted that "N." should have been 
included in his VA compensation award as of the date of 
their marriage on May 25, 2000, and that he was entitled to 
an offset in disability pay from that date.

There are separate regulations governing when a dependent is 
removed, and when one is added to an award of compensation 
benefits.  For "B.," her removal was effective May 1, 2000, 
because she and the Veteran were divorced in April 2000.  
For "N," the effective date of her addition to the Veteran's 
award could not be effective until, at the earliest, 
February 2007, because VA was not notified of her existence 
until February 2007 (more than a year after their marriage).

The Veteran argues that he did not directly notify VA of his 
remarriage within one year because he had informed the 
Defense Enrollment Eligibility Reporting System (DEERS) of 
his change in marital status and did not know that he also 
had to inform VA.  In this regard, the Board points out that 
VA is not on constructive notice of information held by 
DEERS concerning marital status.  Moreover, the Veteran was 
advised by letter dated in January 1999 that it was his duty 
to notify VA of any changes in dependency status.

The Board finds that the Veteran failed to notify VA of 
changes in his dependency status until February 8, 2007.  
Governing law and regulation establishes the effective date 
of commencement of additional compensation for a spouse from 
the date of the Veteran's advising VA of his remarriage.  
Although the Board concurs with the RO's determination that 
the Veteran did not notify the Veteran of his divorce and 
remarriage until 2007, the Board finds that February 8, 2007 
was the date on which VA first became aware of N.'s 
existence.  

The Board points out that for payment purposes, the initial 
date of payment is March 1, 2007.  See 38 U.S.C.A. § 5111.

In sum, the Board finds that an effective date of February 
8, 2007, but no earlier, is warranted for the addition of 
the Veteran's second wife as a dependent spouse.  The Board 
concludes, for reasons summarized above, that the law, 
rather than the evidence, is dispositive in this case.  
Sabonis, 6 Vet. App. at 426.


ORDER

An effective date of February 8, 2007, but no earlier, for 
the addition of the Veteran's second wife as a dependent 
spouse is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


